UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A-2 þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-147245 OPTIONS MEDIA GROUP HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada 26-0444290 (State or other jurisdiction of incorporation or organization) (I.R.S.Employer IdentificationNo.) th Street, Ste. 300 Boca, Raton, FL (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(561) 368-5067 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ Class Outstanding at August 19, 2011 Common Stock, $0.001 par value per share 955,144,232shares EXPLANATORY NOTE This Amendment No. 2 on Form 10-Q/A is being filed to include previously redacted information contained in four exhibits and also includes the certifications previously filed and furnished. 2 ITEM 6. EXHIBITS See the Exhibit Index. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. OPTIONS MEDIA GROUP HOLDINGS, INC. March 28, 2012 /s/Scott Frohman Scott Frohman Chief Executive Officer (Principal Executive Officer) March 28, 2012 /s/Jeffrey Yesner Jeffrey Yesner Chief Financial Officer (Principal Financial Officer) 4 Exhibit Index Incorporated by Reference Exhibit # Exhibit Description Form Date Number Filed or Furnished Herewith Amended and Restated Articles of Incorporation 8-K 6/25/08 Certificate of Amendment – Name Change 8-K 6/25/08 Certificate of Change 8-K 6/25/08 Certificate of Designation – Series A & Series B 10-K 3/31/10 Amendment to Certificate of Designation – Series B 10-K 3/31/10 Certificate of Amendment – Increased Capital 10-K 3/31/10 Certificate of Amendment – Increased Capital 10-Q 8/13/10 Certificate of Amendment – Increased Capital 10-Q 8/22/11 Certificate of Designation - Series C & Series D 10-Q 8/13/10 Certificate of Correction - Series D 10-Q 8/13/10 Amendment to Certificate of Designation – Series D 10-Q 8/13/10 Amendment to Certificate of Designation – Series A 10-Q 11/15/10 Amendment to Certificate of Designation – Series C 10-Q 11/15/10 Certificate of Designation – Series E 10-Q 11/15/10 Bylaws SB-2 11/8/07 First Amendment to Bylaws 8-K 9/25/08 Second Amendment to Bylaws 10-K 3/31/10 Third Amendment to Bylaws 10-Q 8/22/11 Summary of Russell Strunk Employment Agreement* 10-K 5/16/11 Asset Purchase Agreement dated April 16, 2010 10-K 5/16/11 Anthony Sasso Employment Agreement* Daniel Lansman Promissory Note 10-K/A 10/16/09 Scott Frohman Series C Agreement* 10-K 5/16/11 Amendment to Scott Frohman Series C Agreement* 10-K 5/16/11 Anthony Sasso Series C Agreement* 10-K 5/16/11 Amendment to Anthony Sasso Series C Agreement* 10-K 5/16/11 RVH Security Agreement dated February 25, 2011 10-K 5/16/11 Database Purchase Agreement 10-K 5/16/11 RVH Secured Promissory Note dated February 25, 2011 10-K 5/16/11 Securities Purchase Agreement – Series A Offering 10-Q 8/22/11 5 Form of Warrants – Series A Offering 10-Q 8/22/11 Form of Subscription Agreement – Series G Offering 10-Q 8/22/11 Scott Frohman Employment Agreement* 10-Q 8/22/11 Amendment to Scott Frohman Employment Agreement* 10-Q 8/22/11 Keith St. Clair Employment Agreement* 10-Q 8/22/11 Amendment to Keith St. Clair Employment Agreement* 10-Q 8/22/11 Scott Frohman Option Agreement* S-8 7/27/11 Keith St. Clair Option Agreement* S-8 7/27/11 Form of Warrant - Bieber Brands and Associates 10-Q 8/22/11 The Big Company Agreement Filed Bieber Brands Agreement Filed Remster 2 Agreement Filed The Last Gang Agreement Filed The Big Company Warrant Certification of Principal Executive Officer (Section302) Filed Certification of Principal Financial Officer (Section302) Filed Certification of Principal Executive Officer and Principal Financial Officer (Section906) Filed 101.INS XBRL Instance Document *** 101.SCH XBRL Taxonomy Extension Schema Document *** 101.CAL XBRL Taxonomy Calculation Linkbase Document *** 101.LAB XBRL Taxonomy Labels Linkbase Document *** 101.PRE XBRL Taxonomy Presentation Linkbase Document *** 101.DEF XBRL Definition Linkbase Document *** * Management Compensatory Plan or Arrangement. ** Contained as an Exhibit in Exhibit 10.2 above. *** Attached as Exhibit 101 to the Form 10-Q filed August 22, 2011 are the Company’s financial statements for the quarter ended June 30, 2011 formatted in XBRL (eXtensible Business Reporting Language).The XBRL-related information in Exhibit 101 shall not be deemed “filed” or a part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, and is not filed for purposes of Section 18 of the Securities Exchange Act of 1934,or otherwise subject to the liabilities of those sections. 6
